43 F.3d 1466
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles DAVIS, Petitioner Appellant,v.Edward W. MURRAY, Respondent Appellee.
No. 94-6837.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 17, 1994Decided Dec. 16, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-93-1405-AM)
Charles Davis, Appellant pro se.  Mary Christine Maggard, Office of the Atty. Gen. of Virginia, Richmond, VA, for Appellee.
E.D.Va.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.

PER CURIAM

1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal substantially on the reasoning of the district court.*  Davis v. Murray, No. CA-93-1405-AM (E.D. Va.  July 13, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We find that the application of Va.Code Ann. Sec. 53.1-151 (Michie Supp.1994) in this case does not offend the Ex Post Facto Clause.  See generally United States v. Etheridge, 932 F.2d 318, 322-23 (4th Cir.1991)